DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In paragraph [0024] of the specification as filed, ILD layer 114 is described in Figure 1F. However there is no layer 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1F shows layer 108. Based on paragraph [0024] of the specification s filed such layer appears to be ILD layer 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,567,493. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/020411

U.S Patent 9,567,493
1. A method comprising: forming a photoresist layer over a material layer, wherein the photoresist layer includes nitrogen-oxygen-carbon bonds and oxygen is directly bonded to nitrogen and carbon in the nitrogen-oxygen-carbon 

2. The method of claim 1, further comprising performing a polishing process on the photoresist layer after the CMP process.

9. A method comprising: forming a photoresist layer over a material layer, wherein the photoresist layer includes nitrogen-oxygen-carbon bonds and oxygen is directly bonded to nitrogen and carbon in the nitrogen-oxygen-carbon bonds; and applying a chemical mechanical polishing (CMP) slurry solution to the photoresist layer, wherein the CMP slurry solution includes a CMP additive configured to break carbon-oxygen bonds of the nitrogen-oxygen-carbon bonds of the photoresist layer, such that the photoresist layer is planarized without removing the photoresist layer from over the material layer during a CMP process, wherein the CMP additive includes a CMP oxidizer additive that includes hydrogen peroxide (H.sub.2O.sub.2) and sulfuric acid (H.sub.2SO.sub.4). 

10. The method of claim 9, further comprising performing a polishing process on the photoresist layer after the CMP process.



10. A method comprising: applying a fluid material over a patterned substrate; hardening the fluid material to form a hardened fluid material; and performing a Chemical Mechanical Polishing (CMP) process to a surface of the hardened fluid, the CMP process comprising use of a slurry solution that includes an additive comprising hydrogen peroxide (H.sub.2O.sub.2) and sulfuric acid (H.sub.2SO.sub.4) to change a bonding structure on the surface of the hardened fluid material, the additive configured to break carbon-oxygen bonds of the hardened fluid material.


4. The method of claim 3, wherein the etching process is configured to modify at least one of the first height of the first device feature or the second height of the second device feature, such that the first height of the first device feature and the second height of the second device feature are even after the etching process, wherein the photoresist layer protects the material layer during the etching process. 

5. The method of claim 3, wherein the etching process is a first etching process, the method further comprising performing a second etching process to remove a first hard mask layer of the first device feature and a second hard mask layer of the second device feature, wherein the photoresist layer protects the material layer during the second etching process.

11. The method of claim 9, further comprising: forming a first device feature and a second device feature over the material layer before forming the photoresist layer, wherein the photoresist layer covers the first device feature and the second device feature after the CMP process and a first height of the first 

12. The method of claim 11, wherein the etching process is configured to modify at least one of the first height of the first device feature or the second height of the second device feature, such that the first height of the first device feature and the second height of the second device feature are even after the etching process, wherein the photoresist layer protects the material layer during the etching process. 

13. The method of claim 11, wherein the etching process is a first etching process, the method further comprising performing a second etching process to remove a first hard mask layer of the first device feature and a second hard mask layer of the second device feature, wherein the photoresist layer protects the material layer during the second etching process.



11. The method of claim 10, further comprising, after the CMP process, performing an etching process on features of the patterned substrate. 

    12. The method of claim 11, further comprising, after the etching process, removing remaining hardened fluid material from the substrate.
17. A method comprising: forming a photoacid generator free (PAG-free) photoresist layer over a material layer, wherein the PAG-free photoresist layer includes carbon-oxygen bonds, wherein oxygen of the carbon-oxygen bonds is further bonded to nitrogen; and applying a chemical mechanical polishing (CMP) slurry solution to the PAG-free photoresist layer, wherein the CMP slurry solution includes a CMP wetting agent, a CMP stripper additive, and a CMP oxidizer additive configured to break carbon-oxygen bonds at a surface of the PAG-free photoresist layer, such that the PAG-free photoresist layer is planarized without removing the PAG-free 






    19. The method of claim 17, wherein the additive includes an oxidizer additive.



Allowable Subject Matter
Claims 6-8, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713